Citation Nr: 1505178	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vitiligo, to include as secondary to pseudofolliculitis barbae.

2.  Entitlement to a disability evaluation in excess of 10 percent for service connected right knee arthritis.  

3.  Entitlement to a disability evaluation in excess of 10 percent for service connected left knee arthritis.  

4.  Entitlement to a disability evaluation in excess of 10 percent for service connected right ankle degenerative arthritis with eversion deformity.

5.  Entitlement to a disability evaluation in excess of 10 percent for service connected left ankle degenerative arthritis with eversion deformity.

6.  Entitlement to a compensable disability evaluation for service connected right foot calcaneal spur.

7.  Entitlement to a compensable disability evaluation for service connected left foot calcaneal spur.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for vitiligo, which he has argued has been permanently aggravated by his service connected pseudofolliculitis barbae.

A VA medical opinion was obtained in August 2010 to determine the etiology of the Veteran's skin condition.  The examiner concluded that it is less likely than not that the Veteran's vitiligo was caused by his pseudofolliculitis barbae, as there is no known causal relationship between these disabilities.  The examiner also concluded that she was unable to determine whether or not the Veteran's vitiligo was permanently aggravated by his pseudofolliculitis barbae without resorting to speculation.  Unfortunately, she did not explain why.  Thus it is unclear whether additional testing or information would allow a qualified medical professional to address the issue of whether the Veteran's vitiligo has been aggravated by his pseudofolliculitis barbae.  Additionally, the examiner did not clarify whether an opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  Accordingly, this issue must be remanded for a new medical opinion.  

The Veteran is also seeking increased disability evaluations for his service connected bilateral knee, ankle, and foot disabilities.  The Veteran was last afforded a VA examination of these disabilities in May 2012, but the Veteran has since submitted evidence, including a September 2014 brief from his representative, alleging that his conditions have worsened since his last examination.  Where the record does not adequately reveal the current state of a disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be scheduled for new VA examinations of his service connection knee, ankle, and foot disabilities.

Finally, the Veteran has submitted evidence that his service connected disabilities interfere with his employment.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board has listed the TDIU request as a separate issue for administrative purposes.  On remand, a VA medical opinion should be obtained to determine the functional effects the Veteran's service-connected disabilities have upon his employment. 

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most current VA outpatient treatment records with his claims folder. 

2. Once this is done, the RO should schedule the Veteran for a VA examination of his vitiligo.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities and potential occupational effects, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's vitiligo either had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner should address whether the Veteran's vitiligo has been permanently worsened by his service connected pseudofolliculitis barbae.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.
The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for VA examinations of his bilateral knee arthritis, ankle arthritis, and calcaneal spurs.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities and potential occupational effects, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

